PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15450735
Filing Date: 3/6/2017
Appellant(s): Blythe Rees-Jones



__________________
Tom Coester for the Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 8/18/21. The present application is being examined under the pre-AIA  first to invent provisions. 







(l) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/18/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
(ll) Response to Arguments
VI. ARGUMENT 
A. Regarding the Appellants arguments that the combined references are Non Analogous Art, the examiner respectfully disagrees.
As explained to the Appellant throughout prosecution, in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent, or application at issue, can provide a reason for combining the elements in the manner claimed.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention.  When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention, even if it addresses a different problem, or (2) the reference is reasonably pertinent to the problem faced by the inventor, even if it is not in the same field of endeavor as the claimed invention. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the instant case the combination of references are reasonably pertinent to the problem faced by the inventor, adjustably providing compression to the lower leg region, even if the combination of references are not in the same field of endeavor as the claimed invention.


Regarding appellants Pt. 1 
In response to the appellants arguments that Teixeira does not teach or suggest any elastic material spanning the opening that “tend” to bring the edges of the opening together. Teixeira is not used to teach this limitation, Bizzo (ref. 9, Col 4, lines 10-34) is used to teach this limitation.
In response to the appellant’s arguments that Teixeira also fails to teach or suggest a two-layer compression garment system, the examiner respectfully disagrees.  As seen in annotated Figure 3 of Teixeira, Teixeira teaches a two-layer compression garment system, Further, while the leg covering of Teixeira may not specifically be called a compression garment, and the appellants preamble requires merely a garment be compressive. Due to the broadness of the claim language, any leg covering garment would meet the requirement and provide “a level of compression” simply depending on the size of the calf of the wearer. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A two layer compression garment)]
    PNG
    media_image2.png
    741
    481
    media_image2.png
    Greyscale



Regarding appellants Pt. 2
In response to the appellant’s arguments that Reid neither teaches nor suggests a system where multiple sleeves are used in a combination of exactly two sleeves to achieve different compression level, the examiner respectfully disagrees. Reid indeed teaches a compression system capable of using of multiple sleeves, in a variety of configurations, including for example, at least an under layer and at least one over layer, resulting in 2 layers (Abstract), being used together to achieve the desired level of compression.    Reid discloses a multilayer compression stocking or bandage system comprising a plurality of layers, including an under layer and at least one over layer, each of which may have predetermined amounts of compressive pressure at discrete locations (Abstract, Col 4, line 58).  Reid does not limit the over layers used to achieve the desired levels of compression. In fact Reid has multiple embodiments where the layers can be applied in many “different” configurations. Further, it can be argued that even the appellants term "different" can be interpreted many ways. For example is the compression uniform or not? Is it in specific areas or all over? As such and with these interpretations of the term they would be considered “different”. Reid does indeed read on the claims as written and teaches different levels of compression. Additionally the appellant is directed to Col. 2, lines 5-15 - CLASS 1 - 14-19mm HG; CLASS II 18-25mm HG; CLASS III 24-34mm HG. These compressive standards, commonly known in the art, are indeed different levels of compressive force and when combined, i.e. layered in various configurations would indeed create even further differing layers of compression. The appellant has asserted somehow the layers all have the “same” compressive force. The examiners suggest the appellant refer to Col. 3, lines 23-34, Col. 4, lines 15-18 and 64-67 and 51-54, Col. 5, lines 1-20 and Col. 6, lines 24-28. Without further limiting or defining claim language Reid does indeed teach the limitation as disclosed by the appellants claim language.
Regarding appellants Pt. 3. 
In response to the appellants arguments that nothing in the reference suggests the boot provides therapeutic compression, it is purely a fashion accessory, the examiner respectfully disagrees.  Considering the appellants arguments that there is no evidence that a fashion boot “generally”, or the one of Bizzo in particular, is capable of providing a therapeutic level of compression;  and noting that compression, and the ability to provide a lot or a little compression is impacted by who wears the garment should be obvious, and further, that providing a “therapeutic” level of compression is a subjective term that is not even found in the claims; the fact that Bizzo has incorporated the two zippers that can be maneuvered and adjusted to provide the level of compression and comfort required to hold the boot up and in place and closed, would certainly provide a necessary comfortable therapeutic level of compression to the wearer. So, clearly compressibility and adjustability is to some degree necessary for Bizzo’s inventive device. Without those features the boot would surely be less comfortable or therapeutic to wear and would not function as desired.
Regarding appellants Pt. 4. 
In response to the appellants arguments that Teixeira does not in any manner address a compression garment with a longitudinal opening with an elastic member connecting the sides of the opening and does not suggest a two-layer compression garment system.  As pointed out above and highlighting again here, while the appellant has argued the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combined references are used together to teach all the structural limitations as written in the claims and as outlined in the annotated figures and rejection provided on 8/18/21.  Teixeira is used to teach a compression garment with a longitudinal opening (as seen in Figures 4, 5 and 6),  Bizzo is used to teach an elastic member connecting the sides of the opening (9, Figure 3).  While the appellant asserts no reference or combination of references disclose a garment having an opening with material that draws the sides of the opening together, as explained above, Bizzo discloses an elastic material connected at both sides of the opening such that, in use, the elastic material would, due to their elastomeric properties, be capable of contracting and drawing the sides of the opening towards each other. 
“…An opening between zipper portions 7A, 7B may be optionally open, but is preferably bridged by a flexible member 9, that may be constructed from any conventionally known and suitable material. Most preferably flexible member 9 may be constructed from an elastomeric material such as elastic, neoprene, etc….”13/393,3797
Annotated Figure 3 of Teixeira teaches a two-layer compression garment system as explained above, and while the leg covering of Teixeira may not specifically be called a compression garment, the appellants preamble requires merely a garment be compressive. Due to the broadness of the claim language, any leg covering garment would meet the requirement and provide “a level of compression” simply depending on the size of the calf of the wearer
B. Claim Rejected Under 35 U.S.C. §103
Claims 1-11 and 21 stand rejected under 35 U.S.C. § 103 as being rendered obvious by Teixeira US Pub. No. 2006/0156456 (“Teixeira”) in view of Bizzo US Pat. No. 8,510 972 (Bizzo).
Regarding Claims 1-2, 4-5 and 7-11
In response to the appellant’s arguments that there is not a valid basis for the combination of the references, the examiner respectfully disagrees.  As stated above, it is the combination of references, their structural elements and teachings that are used to show non-novelty.  The appellant has been reminded that the disclosed examples such as those referenced in the prior art and in the preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Modifying Teixeira’s adjustable closure to include the mechanism of Bizzo, where both devices provide the ability to position and adjust the lower limb covering for better fit, comfort and placement does not make them non-analogous art. 
In response to the appellant’s arguments that the examiners position that the selected references are related based on a “created area of endeavor to rationalize the combination”, and is not appropriate under the law, the examiner respectfully disagrees.  In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent, or application at issue, can provide a reason for combining the elements in the manner claimed.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention.  When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention, even if it addresses a different problem, or (2) the reference is reasonably pertinent to the problem faced by the inventor, even if it is not in the same field of endeavor as the claimed invention. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the instant case the combination of references are reasonably pertinent to the problem faced by the inventor, adjustably providing compression to the lower leg region, even if the combination of references are not in the same field of endeavor as the claimed invention.
In response to the appellant’s arguments that Bizzo is not a compression garment but rather is simply a boot and the combination of references cannot reasonably be justified, the examiner respectfully disagrees.  While the claims disclose a “garment”, the garment has not been defined as being any specific item and the appellant has not provided any defining limitations in the claim language that discloses the structure of the garment, as such any article of clothing with compressive characteristic, or that is too tight would read on the claim as written by the appellant. The appellants arguments that it is assumed that structure that may be provided in the specification is automatically understood to be considered as part of the claims is incorrect. As explained, when examining a claim set, it is the claims, NOT specification that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The appellants preamble discloses merely a compression garment, which could be anything, including items that are simply too tight. Claim language requiring that the device have a shaped body, could also read on many various garments. All garments have shape. The appellant has not provided any limiting claim language as to what the shape is. The inclusion of the limitation an “opening” in the claims without any further information allows it to be anywhere on the “garment” to include the top opening.  Bizzo is used to teach the material in the opening that draws the two side of the opening towards each other. The appellant is reminded that the prior art is applied with the broadest reasonable interpretation. As the appellants claims are very broad, the applied prior art references read on all the claims as written.
In response to the appellant’s arguments that there is no evidence that a fashion boot, generally or the one of Bizzo in particular, is capable of providing a therapeutic level of compression, the examiner respectfully disagrees.  Again, noting that compression, and the ability to provide a lot or a little compression is impacted by who wears the garment should be obvious. And further, that providing a therapeutic level of compression is a subjective term, that is not even found in the claims; the fact that Bizzo has incorporated the two zippers that can be maneuvered and adjusted to provide the level of compression and comfort required to hold the boot up and in place and closed, would certainly provide a necessary comfortable therapeutic level of compression to the wearer. So clearly compressibility and adjustability is to some degree necessary for Bizzo’s inventive device. Without those features the boot would surely be less comfortable or therapeutic to wear and would not function as desired.
In response to the appellant’s arguments that the material spanning the opening found in Bizzo is reconstructed with inappropriate hindsight reconstruction as Bizzo does not suggest that its structure solves the problem identified and solved by appellants, the examiner respectfully disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the appellants arguments that the skilled person would not modify Teixeira to include the feature of “an elastic material connected at both sides of the opening such that, in use, the elastic material draws the sides of the opening towards each other, the examiner respectfully disagrees.   As pointed out by the appellant in his arguments, the provided benefit of Bizzo in the modification of Texeira is:  "the slit or opening is to minimize and avoid the struggle of pulling on an athletic sock over shin guards”. Having an elastic material, as that of the opening of Bizzo, attached to the opened edges would hold the edges of the garment of Teixiera in place, and allow the wearer the chance to position the shin guard properly and easily within the garment without also simultaneously having to hold up the opened sides of Teixeira.
In response to the appellant’s arguments that to modify Teixeira to include elastic material that draws the sides of the opening towards each other would go completely against the teaching of Teixeira and change “the principle of operation of Teixeira”, the examiner respectfully disagrees.  Modifying Teixeira to include the feature of an elastic material connected at both sides of the opening, as clearly disclosed in Figure 3, ref. 9 of Bizzo, such that, in use, the elastic material draws the sides of the opening towards each other, would, as pointed out by the appellant, provide the slit/opening with the improved capability of pulling on an athletic sock over shin guards with minimized struggle. Having an elastic material, as that of the opening of Bizzo, attached to the opened edges would hold the edges of the garment of Teixiera, which would when in place, allow the wearer to position the shin guard properly and easily within the garment.
As disclosed in the Abstract of Bizzo, and as best seen in Figures 1, 4, 5, 6 and Col. 4, lines 10-34 of Bizzo)  includes an elastic layer/flexible member (9) which is used to provide a comfortable fit to the wearer. 
A dual zipper boot construction provides an enhanced comfort-fit for a user and a ready adaptation of the boot to a variety different calf shapes without stressing the boot stitching. A first full-length zipper allows the users to easily slide the boot on while a second mid-length zipper is in an open condition thereby providing additional space. Securing the first full-length zipper secures the boot in position. After the boot is secured in position, the user zips the second mid-length zipper to an optimal comfort-fit position on their calf. Optional elastomeric bridges between the zipper edges of the mid-length zipper allow the boot to accommodate partially zipped uses without disclosing the user's calf and while providing an enhanced style appearance.
Bizzo discloses an elastic material connected at both sides of the opening such that, in use, the elastic material would be, due to its elastomeric properties, capable of contracting and drawing the sides of the opening towards each other. 
“…An opening between zipper portions 7A, 7B may be optionally open, but is preferably bridged by a flexible member 9, that may be constructed from any conventionally known and suitable material. Most preferably flexible member 9 may be constructed from an elastomeric material such as elastic, neoprene, etc., …”13/393,3797
In response to the appellant’s arguments that the seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention requires resiliency, the examiner respectfully disagrees. Aside from the fact that one of ordinary skill in the art would not consider hook and loop material as being fixed or rigid, certainly not more so than a zipper, the modification of Teixeira to include the feature of an elastic resilient material connected at both sides of the opening, as clearly disclosed in Figure 3, ref. 9 of Bizzo, such that, in use, the elastic material draws the sides of the opening towards each other, would, as pointed out by the appellant, provide a slit/opening with improved capablity of minimizing the struggle of pulling on an athletic sock over shin guards. Having an elastic material, as that of the opening of Bizzo, attached to the opened edges would hold the edges of the garment of Teixiera, which would when in place, allow the wearer to position the shin guard properly and easily within the garment. 
In response to the appellant’s arguments that Teixeira does not teach that when the Velcro® is attached it would be capable of adjustment to close and accommodate different sized shins, the examiner respectfully disagrees.  As disclosed by Teixeira, Figures 4, 5 and 6, ref. 36, the wide strip of the Velcro® allows for a range of connections capabilities between the strips and as such when the sock is closed to any degree it would still be capable of being adjusted to be pulled over a shin guard.  Texiera’s ability to be partially opened by its strip of Velcro that has both a width and a length, as desired, or be maneuvered for adjustability to accommodate the size of the garment, is made possible by the adjustability of the closure of the wide strip of Velcro. As such it would also be capable of providing a degree of graduating compression if desired.  As disclosed in paragraph 0034, Teixeira teaches adjustable securable strip members, which allow for selective attachment of the Velcro/fastening strips.  InIThe Velcro allows varied points of closure which would provide different compressive forces.  Teixiera discloses a band of Velcro having a width and length (Figure 2, paragraph 0019, ref. 36).  The Velcro closure as shown, allows for adjustability and as stated in Teixiera, the Velcro does indeed allow the fit to be adjusted for fit as needed. Teixeira is capable of providing either complete removal or partial removal by adjusting the position of the Velcro strip and hence varied and variable levels of fit and compression.
In response to the appellants arguments that Bizzo teaches the “primary opening” of the boot facilitates ingress and egress of the user's foot and leg and does not have material spanning it, and that the secondary opening is expressly for style of the boot, the examiner respectfully disagrees. It appears the appellants has misunderstood the meaning of Bizzo reference and the two zippers.  The first zipper and second zipper are used together to provide the function of closing the boot completely for wearers with differing calf sizes. Both being used for closure and comfort. The half zipper that has the elastomeric material on both sides, holds the open zipper portions together. As shown below, the appellant’s interpretation of Bizzo is actually incorrect. The second zipper accommodates the fit and can remain open and held in place by the elastic material while the “primary opening” can appear to be decoratively closed. 

“…As shown respectively in FIGS. 2 and 3, intermediate and fully zipped positions 1B, 1C of second zipper 2 are noted. During a use process, it is recognized that a user may initially put a boot on and secure the boot in position 1A in FIG. 1, with the second zipper 7 being in an open condition. During an intermediate positioning at 1B in FIG. 2, a user adjusts a height of zipper 7 to a comfort position which may be in a middle position. However, since the entire length of zipper 7 is above the hem region or pant-cuff location A of the boot, the intermediate middle position of zipper pull 8 is not visible or displayed to the public, thereby allowing a user to employ boot 1 in a partially-zipped condition without disclosing the unfashionable partially-zipped condition….”.(Col 4, lines 49-61 of Bizzo).
Regarding Claim 3
In response to the appellants arguments that the garment of Teixeira at most provides one predetermined level of compression when the opening is closed, but does not provide a second predetermined level of compression. Further, when it is open there is no compression and zero compression is not a level of compression, the examiner respectfully disagrees.  As earlier explained, the claim as it is written asks for two differing compression levels when opened and closed. The way the claims are written, it takes its own position. When closed there is a first level of compression and opened it has a second level of compression. Arguing that a starting point of compression is not a level of compression then implies there is no starting point of compression -  having no manner in which graduating compression can occur.  As Reid does indeed teach graduated compression (Col 1, lines 62-68, Col 2, lines 1-24.  Col 5 lines 27-34), there would indeed be a beginning level of compression. The appellant has not provided any further limiting information in the claims that would prevent the art from reading on the claim as written.  Even “0 compression” is a level of compression.  The appellant is directed to his own Specification that clearly states:
“…Preferably the compression garment provides, in use a first predetermined level of compression when the opening is closed and a second predetermined level of compression when the opening is open. Preferably the first level is greater than the second level….”
As the appellant has not only indicated in the Spec that the limitation involves “a level of compression”, and also in the claims.  A level of no compression, zero compression, is indeed “a level of compression”.  It is additionally pointed out that the appellant’s own Specification is populated with the term “preferably” in almost every paragraph.  While the term could be interpreted as being indefinite it is certainly broad and provides no criticality to the limitation. The term “predetermined” in the applicants claim language is broad and as such the art is applied with the broadest reasonable interpretation. 
In response to the appellant’s arguments that Teixeira does not teach that the opening has a material, elastic or otherwise connecting the two sides of the opening together. Modifying Teixeira to include the feature of an elastic material connected at both sides of the opening, as clearly disclosed in Figure 3, ref. 9 of Bizzo, such that, in use, the elastic material draws the sides of the opening towards each other, would, as pointed out above provide a slit/opening with improved capablity of minimizing the struggle of pulling on an athletic sock over shin guards. Having an elastic material, as that of the opening of Bizzo, attached to the opened edges would hold the edges of the garment of Teixiera, which would when in place, allow the wearer to position the shin guard properly and easily within the garment.
Regarding Claim 6
In response to the appellant’s arguments that Bizzo does not show that the elastic material bridging the opening lays flat when the zipper is closed, the examiner respectfully disagrees.  Bizzo, as disclosed in the Abstract, and as best seen in Figures 1, 2, 4, 5, 6 and Col. 4, lines 10-34 of Bizzo, has an elastic layer/flexible member (9), providing a comfortable fit to the wearer when worn, and as shown in Figures 4, 5 and 6, would be capable of laying flat against the limb of the wearer when the zipper is closed.   
A dual zipper boot construction provides an enhanced comfort-fit for a user and a ready adaptation of the boot to a variety different calf shapes without stressing the boot stitching. A first full-length zipper allows the users to easily slide the boot on while a second mid-length zipper is in an open condition thereby providing additional space. Securing the first full-length zipper secures the boot in position. After the boot is secured in position, the user zips the second mid-length zipper to an optimal comfort-fit position on their calf. Optional elastomeric bridges between the zipper edges of the mid-length zipper allow the boot to accommodate partially zipped uses without disclosing the user's calf and while providing an enhanced style appearance.
Bizzo discloses an elastic material connected at both sides of the opening such that, in use, the elastic material would be, due to their elastomeric properties, be capable of contracting and drawing the sides of the opening towards each other. 
“…An opening between zipper portions 7A, 7B may be optionally open, but is preferably bridged by a flexible member 9, that may be constructed from any conventionally known and suitable material. Most preferably flexible member 9 may be constructed from an elastomeric material such as elastic, neoprene, etc., …”13/393,3797
The elastic, neoprene materials being used in Bizzo are capable of stretching and contracting to lay flat and/or be folded flat against the skin of the wearer when worn.
Regarding Claim 21
While the appellants argues that functional limitations are patentable, the examiner asserts that though the applicant has written the claims to include functional language recitations and terminology, a recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements. As explained throughout examination functional language recitations carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. 
In response to the appellants arguments that the combined references do not disclose the requirement that the second level of compression is provided by the garment and bridging material when open being distinct from any structure; while it should be noted that the argued limitation is not as written in the claims, modifying Teixeira to include the feature of an elastic material connected at both sides of the opening, as clearly disclosed in Figure 3, ref. 9 of Bizzo, such that, in use, the elastic material acting as a bridge, drawing the sides of the opening towards each other, and as such would, provide the slit/opening with an improved capability of pulling on an athletic sock over shin guards with minimized struggle. Having an elastic material, as that of the opening of Bizzo, attached to the opened edges would hold the edges of the garment of Teixiera, which would when in place, allow the wearer to position the shin guard properly and easily within the garment.
As disclosed in the Abstract of Bizzo, and as best seen in Figures 1, 4, 5, 6 and Col. 4, lines 10-34 of Bizzo)  includes an elastic layer/flexible member (9) which is used to provide a comfortable fit to the wearer. 
A dual zipper boot construction provides an enhanced comfort-fit for a user and a ready adaptation of the boot to a variety different calf shapes without stressing the boot stitching. A first full-length zipper allows the users to easily slide the boot on while a second mid-length zipper is in an open condition thereby providing additional space. Securing the first full-length zipper secures the boot in position. After the boot is secured in position, the user zips the second mid-length zipper to an optimal comfort-fit position on their calf. Optional elastomeric bridges between the zipper edges of the mid-length zipper allow the boot to accommodate partially zipped uses without disclosing the user's calf and while providing an enhanced style appearance.
Bizzo discloses an elastic material connected at both sides of the opening such that, in use, the elastic material would be, due to its elastomeric properties, capable of contracting and drawing the sides of the opening towards each other. 
“…An opening between zipper portions 7A, 7B may be optionally open, but is preferably bridged by a flexible member 9, that may be constructed from any conventionally known and suitable material. Most preferably flexible member 9 may be constructed from an elastomeric material such as elastic, neoprene, etc., …”13/393,3797
In response to the appellant’s arguments that the combination of references do not provide a therapeutic predetermined level of compression achieved from a garment having an opening with material that draws the sides of the opening together, the examiner respectfully disagrees. Noting that compression, and the ability to provide a lot, or a little compression is impacted by who wears the garment should be obvious, and further, that providing a “therapeutic” level of compression is a subjective term that is not even found in the claims. The fact that Bizzo has incorporated the two zippers that can be maneuvered and adjusted to provide the level of compression and comfort required to hold the boot up and in place and closed, and the elastic bridge (ref. 9) that is held in place between the two sides to hold the sides up and comfortably in place when the zippers are either adjusted or opened, would certainly provide a necessary comfortable therapeutic level of compression to the wearer. Without those features the boot would surely be less comfortable or therapeutic to wear and would not function as desired.
Claims 12 and 13 stand under rejected 35 U.S.C. 103 as being obvious over Teixeira and Bizzo in view of Gardon-Mollard, U.S. Patent No. 6,523,729 (“Gardon- Mollard’”)
Regarding Claims 12 and 13
In response to the Appellant argument that claims 12 and 13 should be allowed due to their dependency on claims 12 and 13, the examiner respectfully disagrees. As pointed out above the rejection of claims 12 and 13 remains.
Claim 22 stands rejected as unpatentable under 35 U.S.C. 103 as rendered obvious by Teixeira US 2006/0156456 (herein after Teixeira) and Bizzo US Pat. No. 8,510 972 (Bizzo) in further view of Reid US Pat. No. 6,613,007 (Reid).
Regarding Claim 22 
In response to the appellant’s arguments that Bizzo is related to a fashion boot and not a compression garment, the examiner respectfully disagrees. As noted above, while the claims disclose a  “garment”, the garment has not been defined as being any particular item . Further, the appellant has provided no defining claim language that discloses the structure of the garment. As such any article of clothing with compressive characteristic, or that is too tight would read on the claim as written by the appellant. The appellants argument, that it is assumed that structural elements that may be provided in the specification are automatically understood to be considered as part of the claims is incorrect. As explained when examining a claim set, it is the claims, NOT specification that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The appellants preamble discloses merely a compression garment, which could be anything, including, and not limited to items that are simply too tight. As explained above, under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent, or application at issue, can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention.  When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention, even if it addresses a different problem, or (2) the reference is reasonably pertinent to the problem faced by the inventor, even if it is not in the same field of endeavor as the claimed invention. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  In the instant case the combination of references are reasonably pertinent to the problem faced by the inventor, adjustably providing compression to the lower leg region, even if the combination of references are not in the same field of endeavor as the claimed invention.
8705P066CIn response to the appellant’s arguments that Reid teaches different levels of compression, but fails to teach that two levels of compression with at least 4 mmHg difference between an open and closed configuration can be achieve with “a single garment”, the examiner respectfully disagrees.  The appellant fails to define what is meant by the compression differences fail to be achieved by a “single garment”, and again provides no criticality for the limitation in the Specification only stating that it preferably discloses the second level of compression is “at least 4 mmHg less than the first level of compression” which is taught by Reid (Col. 2, lines 5-15 of Reid).  The argued limitation asserts the second configuration to be less than the first configuration.  As explained above, and in the rejection, Reid discloses multiple levels/ranges of compression (a first predetermined level of compression) all being more than the 0 mm Hg, zero compression when the garment is not compressive, i.e. before its applied it would have a compressive force less than at least 4mmHG. As such the second configuration (the second predetermined level of compression) would be less than the first configuration/the garment being closed.  Regarding the applicants arguments that Reid fails to teach that the two levels of compression difference between an open and closed configuration that can be achieve with “a single garment”, nowhere in the Specification or in the Claims, is there any reference to the two levels of compression difference between an open and closed configuration needing to be achieved with “a single garment”. It appears the appellant is arguing limitations not found in the claims or Specification.
Claims 14-16, 20 and 23-24 stand rejected under 35 U.S.C. § 103 as rendered obvious by the combination of Teixeira US Pub. No. 2006/0156456 (“Teixeira”) and Reid US Pat. No. 6,613,007 (Reid).
Regarding Claims 14-16 and 24
In response to the appellants arguments that Claim 14 requires a compression system with three or more layers (1 inner garment and 2 or more outer garments) which is not taught by the combined references, the examiner respectfully disagrees. Reid does disclose at least one layer. Reid discloses multiple embodiments being multi-layered (Abstract). 
In response to the appellants arguments that the combined references fail to teach each outer sleeve provides a different compression level. Reid discloses multilayer compression stocking or bandage system comprises a plurality of layers, including an under layer and at least one over layer, each of which may have predetermined amounts of compressive pressure at discrete locations (Abstract, Col 4, line 58).  Reid has multiple embodiments where the layers can be applied in many different layered configurations providing differing levels of compression. Further, it can be argued that even the appellants term "different" can be interpreted many ways. The claims do not disclose if the compression uniform or not? Or in specific areas or all over? Reid does indeed read on the claims as written, and teaches different levels of compression (Col. 2, lines 5-15 - CLASS 1 - 14-19mm HG; CLASS II 18-25mm HG; CLASS III 24-34mm HG of Reid). These compressive standards, commonly known in the art, are indeed different levels of compressive force and when combined, i.e. layered in various configurations, they would indeed be capable of creating differing layers of compression. While the appellant has asserted somehow the layers all have the “same” compressive force. The examiners suggest the applicant refer to Col. 3, lines 23-34, Col. 4, lines 15-18 and 64-67 and 51-54, Col. 5, lines 1-20 and Col. 6, lines 24-28. Reid does indeed teach the limitation as the appellant has written them in the claims.
In response to the appellants arguments regarding claims that read as a whole there is no suggestion of a compression garment system in which one inner sleeve and exactly one outer sleeve provide a different level of compression than that same inner sleeve with exactly one other outer sleeve provided as part of the system, the examiner respectfully disagrees. To underline, this limitation is not written as argued in the claims or as provided throughout prosecution.  Reid discloses multilayer compression stocking or bandage system comprises a plurality of layers, including an under layer and at least one over layer, each of which may have predetermined amounts of compressive pressure at discrete locations (Abstract, Col 4, line 58).  Reid does not limit the over layers. In fact Reid has multiple embodiments where the layers can be applied in many different configurations. Further, as disclosed above, Reid does indeed read on the claims as written and teaches different levels of compression (Col. 2, lines 5-15 - CLASS 1 - 14-19mm HG; CLASS II 18-25mm HG; CLASS III 24-34mm HG). These compressive standards, commonly known in the art, are indeed different levels of compressive force and when combined, i.e. layered in various configurations they can indeed create even further differing layers of compression (Col. 3, lines 23-34, Col. 4, lines 15-18 and 64-67 and 51-54, Col. 5, lines 1-20 and Col. 6, lines 24-28). 
Regarding Claim 20
In response to the appellant’s arguments that the combined references do not teach graduated compression along the length of the shaped fabric body, the examiner respectfully disagrees. Teixeira is capable of an adjustable closure due to the strip of Velcro, as such it would also be capable of providing a degree of graduating compression.  As disclosed in paragraph 0034, Teixeira teaches adjustable securable strip members, which allow for selective attachment of the Velcro/fastening strips.  InIThe Velcro allows varied points of closure which would provide the desired differing compressive forces.  Teixiera discloses a band of Velcro having a width and a length (Figure 2, paragraph 0019, ref. 36).  The Velcro closure as shown allows for adjustability and as stated in Teixiera, the Velcro does indeed allow the fit to be adjusted for fit as needed and would thus be capable of providing graduated pressure if needed.
Regarding Claim 23
In response to the appellants arguments that the combined references neither teach nor suggest that those different classes of compression can be achieved using exactly two sleeves from a system including at least 3 sleeves as required by the claim. Reid indeed teaches a compression system capable of using of multiple sleeves, in a variety of configurations, including for example, at least an under layer and at least one over layer, resulting in 2 layers (Abstract, Col 4, line 58).  Reid has multiple embodiments where the layers can be applied in many different configurations (Col. 2, lines 5-15 - CLASS 1 - 14-19mm HG; CLASS II 18-25mm HG; CLASS III 24-34mm HG). These compressive standards, commonly known in the art, are indeed different levels of compressive force and when combined, i.e. in various numbered layered configurations, to include a 2 sleeve system, they would be capable of creating differing layers of compression (Col. 3, lines 23-34, Col. 4, lines 15-18 and 64-67 and 51-54, Col. 5, lines 1-20 and Col. 6, lines 24-28). Reid does indeed teach the limitation as written in the appellant’s claims.
Claims 17-19 stand rejected as unpatentable under 35 U.S.C. 103 as rendered obvious by Teixeira US 2006/0156456 (herein after Teixeira) and Reid US Pat. No. 6,613,007 (Reid) in further view of Bizzo US Pat. No. 8,510 972 (Bizzo).

Regarding Claim 17
In response to the Appellant argument that claim 17 should be allowed due to their dependency on claim 14, the examiner respectfully disagrees.  For the reasons pointed out above, the rejection of claim 17 remains.
Regarding Claim 18
In response to the Appellant argument that claim 18 should be allowed due to their dependency on claim 17, the examiner respectfully disagrees. For the reasons pointed out above, the rejection of claim 18 remains.
Regarding Claim 19
In response to the Appellant argument that claim 19 should be allowed due to their dependency on claim 17, the examiner respectfully disagrees. For the reasons pointed out above, the rejection of claim 19 remains.
D. CONCLUSION

While the appellant has presented a detailed explanation of the inventive concept in his arguments, the arguments contain limitations that are not in the claim language. The language used to define the invention is broad. The prior art presented in the final rejection, reads on the appellants claims as written.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CATHERINE M. FERREIRA/
Examiner, Art Unit 3732

Conferees:

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.